 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CLIFTON ESKRIDGE,                                CASE NO. C20-1393 MJP

11                                 Plaintiff,                DISMISSAL ORDER

12                 v.

13          NUCOR STEEL SEATTLE INC,

14                                 Defendant.

15
            The Court, taking note of the parties’ stipulation for voluntary dismissal, (Dkt. No. 21),
16
     DISMISSES Plaintiff’s claims without prejudice or costs.
17
            The clerk is ordered to provide copies of this order to all counsel.
18
            Dated May 27, 2021.
19

20                                                        A
                                                          Marsha J. Pechman
21
                                                          United States District Judge
22

23

24


     DISMISSAL ORDER - 1
